Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  October 26, 2011                                                  Robert P. Young, Jr.,
                                                                              Chief Justice

  143329                                                            Michael F. Cavanagh
  143348                                                                  Marilyn Kelly
  143633                                                            Stephen J. Markman
                                                                    Diane M. Hathaway
                                                                        Mary Beth Kelly
                                                                        Brian K. Zahra,
  MARCY HILL, PATRICIA HILL, and                                                   Justices
  CHRISTOPHER HILL,
           Plaintiffs-Appellees,
  v                                            SC: 143329
                                               COA: 295071
                                               Macomb CC: 2007-003755-NO
  SEARS ROEBUCK & COMPANY, SEARS
  LOGISTIC SERVICES, INC., EXEL DIRECT,
  INC. and MERCHANT DELIVERY, INC.,
             Defendants-Appellees,
  and
  MARK PRITCHARD and TIMOTHY
  DAMERON,
           Defendants-Appellants.
  and
  CHARLES R. LINDSEY, ORALIA J. LINDSEY,
  and ALBERT KIMPE,
             Defendants.
  _________________________________________/
  MARCY HILL, PATRICIA HILL, and
  CHRISTOPHER HILL,
           Plaintiffs-Appellees,
  v                                            SC: 143348
                                               COA: 295071
                                               Macomb CC: 2007-003755-NO
  SEARS ROEBUCK & COMPANY, SEARS
  LOGISTIC SERVICES, INC., MARK
  PRITCHARD, and TIMOTHY DAMERON,
            Defendants-Appellees,
  and
  EXEL DIRECT, INC. and MERCHANT
  DELIVERY, INC.,
            Defendants-Appellants,
  and
                                                                                                                2


CHARLES R. LINDSEY, ORALIA J. LINDSEY,
and ALBERT KIMPE,
           Defendants.
_________________________________________/
MARCY HILL, PATRICIA HILL, and
CHRISTOPHER HILL,
         Plaintiffs-Appellees,
v                                                                  SC: 143633
                                                                   COA: 295071
                                                                   Macomb CC: 2007-003755-NO
SEARS ROEBUCK & COMPANY and SEARS
LOGISTIC SERVICES, INC.,
               Defendants-Appellants,
and
EXEL DIRECT, INC., MERCHANT DELIVERY,
INC., MARK PRITCHARD, and TIMOTHY
DAMERON,
          Defendants-Appellees,
and
CHARLES R. LINDSEY, ORALIA J. LINDSEY,
and ALBERT KIMPE,
           Defendants.
_________________________________________/

        On order of the Court, the applications for leave to appeal the May 24, 2011
judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
argument on whether to grant the applications or take other action. MCR 7.302(H)(1).
At oral argument, the parties shall include among the issues addressed: (1) whether the
defendant installers of the electrical appliance, Mark Pritchard and Timothy Dameron,
had a duty to the plaintiffs with respect to the uncapped gas line in their home that was
separate and distinct from their contractual duty to properly and safely install the
electrical appliance; (2) whether these defendant installers created a new dangerous
condition with respect to the uncapped gas line, or made an existing dangerous condition
more hazardous; and (3) whether defendants-appellants Sears Roebuck & Company,
Sears Logistic Services, Inc., Exel Direct, Inc., and Merchant Delivery, Inc., breached
any duty owed to the plaintiffs. The parties may file supplemental briefs within 42 days
of the date of this order, but they should not submit mere restatements of their application
papers.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 26, 2011                    _________________________________________
       t1019                                                                  Clerk